Citation Nr: 0405303	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  94-34 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Derek Dalmer, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active service from June 1970 to February 
1972, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of 
the RO and is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

The Board is cognizant that the veteran's claim was 
previously remanded in April 2001 for compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion, 
if any, of the evidence is to be provided by the claimant, 
and which part, if any, VA will attempt to obtain on behalf 
of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Charles v. Principi, 16 Vet. App. 370 (2002).  

While the Board expresses regret at the necessity for a 
further remand of this matter, additional actions are 
required to ensure fulfillment of VA's duties under the VCAA.  

First, although letters relevant to the VCAA have been issued 
to the veteran pertinent to other matters, the RO has not 
provided the veteran with appropriate notice of the VCAA 
statute and its implementing regulations as specifically 
affecting his PTSD claim.  As such, it is not clear whether 
there is additional evidence or information that may be 
obtained in support of the veteran's claim, or that the 
veteran has been properly afforded the opportunity to present 
argument in support of his appeal.  

Second, the claims file contains past diagnoses of PTSD and 
verification of one of the veteran's claimed stressors:  His 
unit was subject to enemy mortar fire in April and May 1971 
as verified by a November 1995 report from the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR).  Although a VA examination was conducted with 
consideration of the veteran's stressor reports, to include 
the one verified stressor, the examiners determined that the 
veteran did not meet the diagnostic criteria for PTSD.  That 
medical conclusion appears to have been based, at least in 
part, upon the understanding that the veteran's location in a 
combat area was insufficient to establish a stressor and that 
no such stressor corroboration was otherwise available.  

In this regard the Board notes that in the case of Pentecost 
v. Principi, 16 Vet. App. 124 (2002), the United States Court 
of Appeals for Veterans Claims (Court), held that the fact 
that a veteran was stationed with a unit that sustained 
combat attacks strongly suggests that the veteran was exposed 
to these attacks.  Thus, although the examination reports 
cites to other factors considered, to include raising 
questions as to the consistency of the veteran's account of 
service events and noting other significant factors such as 
the veteran's drug use, a further examination opinion is 
needed to ensure that the determination as to whether the 
veteran has PTSD is made with consideration of the veteran's 
presence at his unit location during the corroborated mortar 
attacks in 1971.

Accordingly, this case is REMANDED for the following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
specific to PTSD.  The letter should 
inform the veteran of the nature of 
evidence needed to support his claim of 
entitlement to service connection for 
PTSD, the additional evidence and 
information needed from him to enable the 
Board to obtain additional evidence on 
his behalf, and, the additional evidence 
he himself should submit.  The RO should 
specifically advise the veteran of the 
need for medical evidence linking a 
current diagnosis of PTSD with a 
corroborated stressful service event.

In contacting the veteran, the RO should 
again request him to provide any 
additional specific information 
pertaining to his alleged stressful 
events of service, particularly detailed 
information regarding dates, places, 
detailed descriptions of events, and/or 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment (and any other identifying 
detail) and advise him that such 
identifying information is necessary in 
order to attempt verification of the 
claimed stressors.  The veteran should be 
advised that he has the right to 
otherwise submit additional evidence and 
argument pertinent to his appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO should also request the veteran to 
identify records of all relevant VA or 
non-VA treatment or evaluation for 
psychiatric problems since his discharge 
from service, providing VA with names, 
addresses, and approximate dates of 
treatment and any necessary signed 
release forms, to include relevant to 
Drake Hospital and University Hospital.  

2.  The RO should take the appropriate 
steps to obtain records identified by the 
veteran and not already of record.  If 
the RO is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform him and request him to 
submit the outstanding evidence.

3.  Based on review of the entire claims 
file, to include both past-considered or 
new statements made by the veteran and 
any additional evidence received pursuant 
to this remand, the RO should undertake 
any further indicated development 
regarding stressor corroboration, to 
include making additional requests for 
verification through the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), located at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  

4.  Following the above, the RO must make 
a specific determination as to whether 
each of the veteran's claimed stressor(s) 
is sufficiently verified, consistent with 
all governing legal authority to include 
the Court's decision in Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  All 
credibility issues related to this matter 
should be addressed at that time.

5.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination.  The RO must specify for the 
panel the stressor(s) it has determined 
are corroborated by the evidence of 
record and instruct the examiner that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms, 
and whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The examiner is advised that, 
in any case, the veteran's account of his 
base having been subjected to mortar 
attacks in 1971 has been verified.  The 
examiner is respectfully advised that 
governing VA authority provides that the 
fact that the veteran was stationed with 
his unit at the time of the verified 
attacks suggests that he himself was 
exposed to such attack and that any 
medical determination as to the 
sufficiency of such stressor to result in 
PTSD should be made based on 
consideration of factors such as the 
nature and extent of the veteran's actual 
involvement in, presence at, and reaction 
to such attack.  

The examiner is requested to confirm or 
refute whether the veteran meets the 
diagnostic criteria for a diagnoses of 
PTSD, stating how the veteran does and 
does not meet each of the diagnostic 
criteria under the fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  The examiner 
should include a discussion of the 
veteran's past medical history, based on 
a review of the claims files, and, to the 
extent possible, reconcile the various 
psychiatric diagnoses of record.  If PTSD 
is diagnosed, the examiner is requested 
to specifically identify the stressor or 
stressors to which such diagnosis may be 
attributed.  

The rationale for all opinions expressed 
should be provided.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the veteran's 
claim.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his attorney should 
be furnished a supplemental statement of 
the case which includes a recitation of 
all potentially applicable laws and 
regulations and which includes an 
explanation as to the evidence considered 
and the reasons and bases for the 
determination made.  The veteran and his 
attorney should then be given the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


